DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-2, filed 12/15/2020, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “a first oil passage (91) that is an oil passage located above a stator (21) of the rotating electrical machine (MG2) in a vertical direction and that has a supplied portion (91a), a discharge hole (91b), and a discharge portion (91c), the supplied portion (91a) being connected to the supply oil passage (90), the discharge hole (91b) being formed on a first side (L1) in an axial direction, which is one side in the axial direction of the rotating electrical machine (MG2) with respect to the supplied portion (91a) and being configured to discharge oil toward the stator (21), the discharge portion (91c) being formed on the first side (L1) with respect to the discharge hole (91b)”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image1.png
    384
    700
    media_image1.png
    Greyscale

The closest prior art Iund et al. (US 7,834,492) discloses a first oil passage (90) with a discharge hole (96) and supplied portion (94), but fails to teach a discharge portion which is located on a first side with respect to the discharge hole. While Iund teaches a discharge portion (72), the discharge portion is not incorporated into the first oil passage as claimed in claim 1.

    PNG
    media_image2.png
    623
    546
    media_image2.png
    Greyscale

Claims 2-18 are allowable for depending upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834